ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Naber Al-Jabil Company                       )      ASBCA No. 59061
                                             )
Under Contract No. W90VCM-09-P-0339          )

APPEARANCE FOR THE APPELLANT:                       Mr. Ali Mohammad

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Evan C. Williams, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      Appellant has indicated that it no longer wishes to pursue this appeal.
Accordingly, it is dismissed from the Board's docket.

      Dated: 25 February 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59061, Appeal ofNaher Al-Jabil
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals